Catón, C. J. This is an appeal from the decision of the County Court of Grundy, overruling a motion to set aside a judgment which had been entered by confession four terms before. This motion came too late. The affidavit upon which the motion was founded, and which has been copied into the record by the clerk, is not a part of it, for the reason that it is not made so by a bill of exceptions. This we have decided at almost every term for the last twenty years. This is not an appeal from the original judgment, therefore we cannot inquire into the alleged errors. The administratrix must resort to her writ of error to bring that judgment before us for review. The judgment must be affirmed. Judgment affirmed.